Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because in fig. 12, one of “18” needs to be changed “16”; in fig. 13, “12” needs be changed to “14” (see sheet 7 furnished on 4/17/20 in app. no. 16/449,192).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities: 
a.	Page 5, line 9, change “power distribution (48)” to --power distribution module (48)--;
b.	Page 6, line 26, change “(12)(as” to -(12) (as-;
c.	Page 12, line 26, change “13 and 14” to --12 and 13--;
d.	Page 13, line 2, change “(48)(also” to -(48) (also--; and
e.	Page 16, delete entire paragraph at lines 4-19.
Appropriate correction is required.
Claim Objections
Claims 48-67 are objected to because of the following informalities:
a.	Claim 48, line 1, “vehicle” should be “a vehicle”;
b.	Claim 48, line 2, “a switch assembly housing” should be “the switch assembly housing” having antecedence in line 1;
c.	Claim 48, line 5, “said vehicle interior” lacks antecedent basis, should be “a vehicle interior of said vehicle”;
d.	Claim 50, line 1 requires “upon removal.”  But is this not the case “before removal”?

f.	Claim 53, line 4; Claim 54, line 6; Claim 65, line 2, “at least one switches” should be “at least one switch”;
g.	Claim 54, line 4; Claim 65, line 5, “a corresponding said at least one relay output circuits” should be “a corresponding one of said at least one relay output circuit”;
h.	Claim 54, line 4; Claim 55, line 7; Claim 66, line 7; and Claim 67, lines 7 and 9, “said at least one relay output switches” should be “ said at least one relay output switch”;
i.	Claim 55, line 2-3, “at least one relay power input wire connected to said relay switch actuator and each connectable to said at least one switch” should be “at least one relay power input wire connected to said corresponding relay switch actuator and each of said at least one relay power input wire connectable to said at least one switch”;
j.	Claim 55, lines 3-5, “at least one switch . . . disposed within said fascia panel opening of said fascia panel fascia panel” should be at least one switch . . . disposed within said switch housing”;
k.	Claim 59, line 3, “a fascia panel” should be “said fascia panel” having antecedence in line 1;
l.	Claim 59, line 13, add “and” at end of clause;
m.	Claim 67, lines 4-5, “connecting a ground wire to a ground comprises connecting a ground wire to said vehicle” should be “connecting said 
n.	Claim 67, lines 6-10, connecting at least one relay power output wire of an accessory device wiring harness to said at least one relay output switches and to at least one grounded accessory device comprises connecting said at least one relay power output wire of an accessory device wiring harness to said at least one relay output switches and to at least one grounded accessory device of said vehicle” should be “connecting at least one relay power output wire of an said accessory device wiring harness to said at least one relay output switch and to said at least one grounded accessory device comprises connecting said at least one relay power output wire of said accessory device wiring harness to said at least one relay output switch and to said at least one grounded accessory device of said vehicle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51, 52, 62, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 51 and 62 require “at least one threaded bore” and “at least one threaded fastener.”  While the application discloses element 14 as “mechanical fasteners”, there is not disclosure that the mechanical fastener is a threaded fastener and that fastener is mated with a threaded bore.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48-58 and 60-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 49, line 2; Claim 50, lines 1-2; and Claim 51, lines 3-4, does “said at least one tab” have antecedence in claim 48, line 6 or claim 49, line 1?

c.	Claim 56, line 1 requires “one or more power sources.”  Is this “one or more power sources”, the same or different from “one or more power sources” of claim 53, line 3?
d.	Claim 58, line 1, “said plurality of accessory devices” lacks antecedent basis;
e.	Claim 60, line 3; Claim 61, line 1; and Claim 62, line 2, does “said at least one tab” have antecedence in claim 59, line 10 or claim 60, line 1? and
f.	Claim 66, line 3, “said relay switch actuator” lacks antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 49 and 50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The fascia panel pocket is not positively recited in claim 48, lines 3-4, “configured to secure to said fascia panel upon removal of a fascia panel pocket, “ therefore claims 49 and 50 which deal with the fascia panel pocket .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 48-52 and 59-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quadratec, “2018-2020 Jeep Wrangler JL Gains More Accessory Options with a Mopar Auxiliary Switch System Install”, https://www.youtube.com/watch?v=oEMGXJL_JU4, dated 3/29/18 (hereafter “Quadratec”). (Note: video shows installation of QUADRATEC, Mopar Auxiliary Switch Bank for 18-19 Jeep Wrangler JL & 2020 Gladiator JT, Website: https://www.quadratec.com/p/mopar/auxiliarv-switch-bank-jeep-wranuler-jl, originally downloaded 6/26/2019 which is cited on Applicant’s IDS dated 4/24/20).
 With respect to Claim 48, Quadratec teaches a kit to retrofit a fascia panel (16:18 of video) of vehicle (0:13 of video) with a switch assembly, comprising: a switch assembly (17:17 of video) including a switch housing (17:17 of video) operably supporting at least one switch (0:40 of video), said switch housing configured to secure to said fascia panel upon removal of a fascia panel pocket (16:59 of video) resulting in fascia panel opening (17:09 of video) in said fascia 
With respect to Claims 49-52, Quadratec further teaches said fascia panel pocket has at least one tab (16:59 of video) configured to secure said fascia panel pocket to said fascia panel, said at least one tab extending outwardly from a fascia panel pocket external surface (see 16:59 of video), said at least one tab removably secured (see 16:59 of video) by at least one fastener (17:03 of video) to at least one fastening location (17:03 of video) on said fascia panel second side allowing removal of said fascia panel pocket from said fascia panel (claim 49), upon removal of said fascia panel pocket said at least one tab extending outwardly from said switch housing external surface secured by at least one fastener (17:03 of video) to said at least one fastening location to said fascia panel second side (claim 50) and said at least one fastening location on said fascia panel second side includes: at least one threaded bore (17:09 of video) disposed in said fascia panel second side, said at least one tab (17:17 of video) extending from said switch housing external surface having a tab aperture (17:17 of video) alignable with said at least one threaded bore disposed in said fascia panel second side; and at least one threaded fastener (17:22 of video) adapted to pass through said tab aperture to rotatably engage said at least one threaded bore disposed 
With respect to Claim 59, Quadratec teaches a method of retrofitting a fascia panel (16:18 of video) of a vehicle (0:13 of video)  with a switch assembly, comprising: obtaining a fascia panel (16:18 of video) which upon installation in said vehicle has a first side (see 17:03 far side) facing toward a vehicle interior (20:19 of video) of said vehicle and a second side (see 17:03 near side) facing away from said vehicle interior, said fascia panel a including a fascia panel pocket (16:59 of video) removable from said fascia panel; removing (17:09 of video) said fascia panel pocket from said fascia panel resulting in fascia panel opening (17:09 of video) in said fascia panel; obtaining (17:17 of video) a switch assembly having a switch housing (17:17 of video) operably supporting at least one switch (0:40 of video), said switch housing configured to insert within (17:17 of video) said fascia panel opening in said fascia panel upon removal of said fascia panel pocket and having at least one tab (16:59 of video) extending outwardly from said switch housing external surface (16:59 of video); inserting (17:17 of video) said switch housing within said fascia panel opening with said at least one switch facing said vehicle interior; securing (17:46 of video) said at least one tab extending from said switch housing external surface to said fascia panel second side to secure said switch housing within said fascial panel opening.
With respect to Claims 60-63, Quadratec further teaches said fascia panel pocket has at least one tab (16:59 of video) extending outwardly from a fascia panel pocket 
said at least one switch operably supported in said switch housing selected from the group consisting of: four switches (0:40 of video) (claim 63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 53-58 and 64-67 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Quadratec, “2018-2020 Jeep Wrangler JL Gains More Accessory Options with a Mopar Auxiliary Switch System Install”, https://www.youtube.com/watch?v=oEMGXJL_JU4, dated 3/29/18 (hereafter “Quadratec”) and Rhodes (US 6,600,236).
With respect to Claims 53-58, Quadratec discloses the claimed invention except for an electrical distribution module.  Rhodes teaches an electrical power distribution module (fig. 1, 12), said electrical power distribution module configured to switchably (fig, 4C, using 62) regulate electrical power from one or more power sources (fig. 1, BATTERY) to at least one output circuit (col. 5, ll. 61-62), said at least one output circuit correspondingly switchably controlled (col. 3, l. 53, switches of 18) by operation of said at least one switches (fig. 4C, 62, col. 3, l. 53) supported in said switch housing (18 housing) of said switch assembly (18) to correspondingly activate or deactivate at least one accessory device (87-96, col. 6, ll. 57-63) (claim 53), said electrical power distribution module includes at least one magnetic (col. 5, l. 58, solenoid) relay (fig. 2B, 36) correspondingly switchably regulating at least one relay output switch (see fig. 2, switch connecting 65 to 66 or 43) to connect or disconnect said electrical power from said one or more power sources in a corresponding said at least one relay output circuits, said at least one relay output switches actuated by a corresponding relay switch actuator (col. 5, l. 58, solenoid) within a corresponding relay input circuit (col. 6, l. 67 – col. 7, l. 1) activated or deactivated by operation of a corresponding one of said at least one switches operably supported in said switch housing of said switch assembly (claim 
	With respect to Claims 64-67, Quadratec discloses the claimed invention except for an electrical distribution module.  Rhodes teaches switchably regulating electrical power from one or more power sources (fig. 1, BATTERY) to at least one output circuit (col. 5, ll. 61-62) of an electrical power distribution module (14) by operation of said at 
Suggested Claim Amendments
The Examiner suggests the following claim amendments to address many of the formality issues raised in the instant action.

48. A kit to retrofit a fascia panel of a vehicle with a switch assembly, comprising:

[[a]] the switch assembly including a switch housing operably supporting at least one switch, said switch housing configured to secure to said fascia panel upon removal of a fascia panel pocket resulting in fascia panel opening in said fascia panel, said fascia panel having a fascia panel first side facing toward [[said]] a vehicle interior of said vehicle and a fascia panel second side facing away from said vehicle interior, said switch housing having at least one housing tab extending outwardly from said switch housing external surface to secure said switch housing to said fascia panel second side disposing said switch housing 

49. The kit of claim 48, wherein said fascia panel pocket has at least one pocket tab configured to secure said fascia panel pocket to said fascia panel, said at least one tab extending outwardly from a fascia panel pocket external surface, said at least one pocket tab removably secured by at least one fastener to at least one fastening location on said fascia panel second side allowing removal of said fascia panel pocket from said fascia panel.

50. The kit of claim 49, wherein upon (before?) removal of said fascia panel pocket, said at least one pocket tab extending outwardly from said switch housing external surface secured by said at least one fastener to said at least one fastening location to said fascia panel second side.

51. The kit of claim 50, wherein said at least one fastening location on said fascia panel second side includes:
at least one threaded bore disposed in said fascia panel second side, said at least one housing tab extending from said switch housing external surface having a tab aperture alignable with said at least one threaded bore disposed in said fascia panel second side; and
at least one threaded fastener adapted to pass through said tab aperture to rotatably engage said at least one threaded bore disposed in said fascia panel 

52. The kit of claim 51, wherein said at least one switch a group consisting of: one switch, two switches, three switches, four switches, five switches, six switches, seven switches, eight switches, nine switches, ten switches, eleven switches and twelve switches.

53. The kit of claim 48, further comprising an electrical power distribution module, said electrical power distribution module configured to switchably regulate electrical power from one or more power sources to at least one output circuit, said at least one output circuit correspondingly switchably controlled by operation of said at least one switch[[es]] grounded accessory device.

54. The kit of claim 53, wherein said electrical power distribution module includes at least one magnetic relay correspondingly switchably regulating at least one relay output switch to connect or disconnect said electrical power from said one or more power sources in a corresponding one of said at least one relay output circuit[[s]], said at least one relay output switch[[es]] actuated by a corresponding relay switch actuator within a corresponding relay input circuit 

55. The kit of claim 54, wherein said electrical power distribution module further includes:
a switch wiring harness including at least one relay power input wire connected to said corresponding relay switch actuator and each of said at least one relay power input wire connectable to said at least one switch switch housing;
an accessory device wiring harness including at least one relay power output wire correspondingly connected to said at least one relay output switch[[es]] and correspondingly connectable to said at least one grounded accessory device;
a power wire connectable to said one or more power sources of said vehicle; and
a ground wire connectable to a ground.

56. The kit of claim 55, wherein said one or more power sources comprise a battery.

57. The kit of claim 56, further comprising [[a]] the vehicle including said fascial panel and providing said ground.

58. The kit of claim 57, where said at least one grounded accessory device[[s]] comprises a plurality of vehicle accessory devices.

59. A method of retrofitting a fascia panel of a vehicle with a switch assembly, comprising:
obtaining [[a]] said fascia panel which upon installation in said vehicle has a first side facing toward a vehicle interior of said vehicle and a second side facing away from said vehicle interior, said fascia panel a including a fascia panel pocket removable from said fascia panel;
removing said fascia panel pocket from said fascia panel resulting in fascia panel opening in said fascia panel;
obtaining a switch assembly having a switch housing operably supporting at least one switch, said switch housing configured to insert within said fascia panel opening in said fascia panel upon removal of said fascia panel pocket and having at least one housing tab extending outwardly from said switch housing external surface;
inserting said switch housing within said fascia panel opening with said at least one switch facing said vehicle interior; and
securing said at least one housing tab extending from said switch housing external surface to said fascia panel second side to secure said switch housing within said fascial panel opening.

pocket tab extending outwardly from a fascia panel pocket external surface configured to secure said fascia panel pocket to said fascia panel second side, said at least one pocket tab removably secured by at least one fastener to at least one fastening location on said fascia panel second side, wherein said method further comprises:
removing said at least one fastener at said at least one fastening location; and
removing said fascia panel pocket from said fascia panel resulting in said fascia panel opening.

61. The method of claim 60, further comprising securing said at least one housing tab extending outwardly from said switch housing external surface to said at least one fastening location on said fascia panel second side.

62. The method of claim 61, further comprising:
aligning a tab aperture disposed in said at least one housing tab extending outwardly from said switch housing with at least one threaded bore disposed at said at least one fastening location in said fascia panel second side; and
passing at least one threaded fastener through said tab aperture to rotatably engage said at least one threaded bore disposed at said at least one fastening location in said fascia panel second side to secure said switch housing 

63. The method of claim 62, wherein said at least one switch a group consisting of: one switch, two switches, three switches, four switches, five switches, six switches, seven switches, eight switches, nine switches, ten switches, eleven switches and twelve switches.

64. The method of claim 63, further comprising switchably regulating electrical power from one or more power sources to at least one output circuit of an electrical power distribution module by operation of said at least one switch 

65. The method of claim 64, further comprising activating or deactivating by operation of a corresponding one of said at least one switch, at least one magnetic relay which correspondingly switchably regulates at least one relay output switch to connect or disconnect said electrical power from said one or more power sources in a corresponding one of said at least one relay output circuit[[s]].

66. The method of claim 65, further comprising:
a corresponding relay switch actuator;
connecting at least one relay power output wire of an accessory device wiring harness to said at least one relay output switch[[es]] and to at least one grounded accessory device;
connecting a power wire to said one or more power sources of said vehicle; and
connecting a ground wire to a ground.

67. The method of claim 66,
wherein connecting said power wire to said one or more power sources of said vehicle comprises connecting said power wire to a battery of said vehicle;
wherein connecting [[a]] said ground wire to [[a]] said ground comprises connecting [[a]] said ground wire to said vehicle; and
wherein connecting said at least one relay power output wire of [[an]] said accessory device wiring harness to said at least one relay output switch[[es]] and to said at least one grounded accessory device comprises connecting said at least one relay power output wire of [[an]] said accessory device wiring harness to said at least one relay output switch[[es]] and to said at least one grounded accessory device of said vehicle. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,132,761 and 7,342,325 disclose an add-on electrical distribution system for a vehicle that is in same patent family as US 6,600,236.  US 7,257,224 discloses a fascia panel pocket having tabs extending outwardly from an external surface thereof.  Mopar Jeep Wrangler (JL) EMEA Auxiliary Switch Bank Kit, document K6862528revB, dated Feb. 13, 2018 discloses instructions for installing Auxiliary Switch Bank Kit of the video reference in the rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  2/12/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835